382 U.S. 367 (1966)
ALTIERE
v.
UNITED STATES.
No. 100.
Supreme Court of United States.
Decided January 17, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Anna R. Lavin and Maurice J. Walsh for petitioner.
Solicitor General Cox for the United States.
PER CURIAM.
In the light of the suggestion of the Solicitor General and an independent examination of the record, the petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded to the United States District Court for the Northern District of Illinois for further proceedings in light of Sansone v. United States, 380 U. S. 343.